DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claims 23 and 38, line 1, replace the next MU PPDU” with “a next MU PPDU”.
As to claim 31, lines 1 and 2, replace the next MU PPDU” with “a next MU PPDU”.

Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art made of record (i.e., Sun et al., US 2019/0173621) teaches a device and a method comprising determining a MIMO frame associated with a MIMO group (Figs. 2, 3a, and 3b, frame 300, terminals 120, 130, and 140);  determine a first portion of the MIMO frame (Fig. 3a, 300) associated with the first station device of the MIMO group, wherein the first portion comprises a first indication of a first time offset associated with the first station device (para. 69); determine a second portion of the 
The prior art made of record fails to at least teach the limitation(s) “include a second indication in the MU-MIMO frame, wherein the second indication is associated with a second station device of the MU-MIMO group, and wherein the second indication indicates a second response offset different from the first response offset assigned to the second station, wherein the first indication is different from the second indication, and wherein the first response offset and the second response offset start from a same start offset, and wherein the first station device is different from the second station device; send the MU-MIMO frame to the MU-MIMO group; identify a first acknowledgment from the first station device based on the first response offset; and identify a second acknowledgement from the second station device based on the second response offset”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al., US 2015/0131582, Figs. 2 and 4, paras. 7 and 51
Lou et al., US 2019/0068271, abstract, paras. 34 and 115
Han et al., US 2016/0374097, abstract, paras. 17, 74, 121, 123, and 124
He et al., US 2017/0064696, abstract, para. 74, claims 4, 5, and 7-10
Heo et al., US 2018/0302820, para. 55
Chae et al., US 2015/0215081, paras. 136-141

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632